 GENERAL ASBESTOS & RUBBER DIVISIONGeneral Asbestos&Rubber Division,Raybestos-Manhattan,Inc.andTextileWorkers Union ofAmerica, AFL-CIO. Case 11-CA-3997June 10, 1970DECISION AND ORDERBy MEMBERS MCCULLOCH, BROWN, AND JENKINSOn February 18, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Respondent filed timelyexceptions and a brief in support thereof, theCharging Party filed exceptions, and the GeneralCounsel filed an answer to the exceptions of theRespondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,General Asbestos &Rubber Division,Raybestos-Manhattan,Inc., Char-leston,South Carolina,itsofficers,agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONJOSEPH I.NACHMAN, Trial Examiner: This mattertried before me at Charleston,South Carolina, on'On December 17, at the conclusion of Respondent's case, I granted acontinuance to give the General Counsel time to investigate, and if hedesired to offer evidence with respect to the circumstances under which aseries of documents received in evidence as Resp. Exhs.6(a)-(gg) weresigned by Respondent's employees. While the trial was in recess, theGeneral Counsel advised me that he would not offer further evidence Ac-cordingly,the trial was not resumed,the record was closed,and the timefor briefs fixed by my order of December 24, 1969' Issued October 27 on a charge filed and served September 10 Theseand all dates hereafter mentioned are 1969 unless otherwise indicated.213December 16 and 17,1969,1withallpartiespresent and represented by counsel,involves a com-plaint2 pursuant to Section 10(b) of the Nationallabor Relations Act, as amended(herein the Act),alleging that since on or about March 11 GeneralAsbestos&Rubber Division,Raybestos-Manhat-tan, Inc.(herein Respondent or Company),by (1)unilaterally granting a general wage increase; (2)dilatory bargaining tactics designed to avoid agree-ment; (3) refusing to sign an agreed upon contract;(4) negotiating in bad faith with no intention ofreaching agreement;and (5)on or about Sep-tember 3 withdrawing recognition from and refus-ing to bargain further with textile Workers Union ofAmerica,AFL-CIO (herein the Union),refused tobargain with the Union in a unit for which theUnion had been certifiedby theBoard,in violationof Section 8(a)(5) and(1) of the Act. By answerRespondent admitted certain allegations of thecomplaint,but denied the commission of any unfairlabor practice.Thee central issue, which I regard as dispositive ofthe case, is whether or not the Union uncondi-tionally accepted Respondent's outstanding offer ofcontract terms, thereby concluding an agreementfor a 3-year term,which Respondent admittedlyrefused to sign.'For reasons hereafter stated I findand conclude that the Union accepted Respon-dent's contract terms unconditionally,thereby con-cluding a contract,and that Respondent's refusal tosign that contract,and its subsequent withdrawal ofrecognitionfrom the Union,violatedSection8(a)(5) and (1) of theAct. Accordingly,I recom-mend an appropriate remedial order.At thetrialfullopportunity was afforded allparties to introduce relevant evidence,to examineand cross-examine witnesses, to argue on therecord,and to submit briefs.Oral argument waswaived. Briefs submitted by the General Counseland Respondent,respectively,have been duly con-sidered. Upon the pleadings,evidence,stipulationsof counsel, and the entire record in the case, in-cluding my observation of the demeanor of the wit-nesses, I make the following:FINDINGSOF FACT4BackgroundIn June 1966, following the usual proceedings ina consent election case (11-RC-2351), the Re-' If this question were answered in the negative,the principal issue wouldbe whether Respondent's admitted refusal to bargain with the Union onSeptember 3 was motivated by its good-faith doubt that the Union then en-joyed majority status As indicated,Ido not reach that question'No issue ofjurisdiction is presented.The facts set forth in paragraphs 2,3, and 5 of the complaint,which Respondent admitted by answer, establishthat Respondent is an employer engaged in commerce and that the Unionis a labor organization, both within the meaning of the Act I find thosefacts to be as pleaded The Board has heretofore asserted jurisdiction overRespondent. SeeRaybestos-Manhattan,Inc ,168 NLRB 396, 115 NLRB1036183 NLRB No. 27 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director certified the Union as the collec-tive-bargaining representative of Respondent's em-ployees in an appropriate unit.Bargaining betweenthe parties commenced shortly thereafter and con-tinued until December 19, 1967, when respondentwithdrew recognition from and declined to bargainfurther claiming that the Union had lost its majori-ty.Based on a chargefiled bythe Union,the Re-gional Director,on behalf of the Board,issued acomplaint charging Respondent with violating sec-tion 8(a)(5) and(1) of the Act, but that complaintwas withdrawn when the Union withdrew its chargeand filed another representation petition whichbecame CaseI1-RC-2717.Pursuant to consent ofthe parties an election was conducted on May 16,1968, and,after resolving certain challerges, theBoard,on September 4, 1968, certified the Unionasthecollective-bargainingrepresentativeofRespondent's employees in an appropriate unit.'Current FactsFollowing the Union's certification the partiesbegan bargaining on September 13, 1968, andbetween that date and the following September 3,there were 11 bargaining sessions.' At each of thesemeetings the Union'schief'negotiatorwas itsSouthern Director Scott Hoyman who is headquar-tered at Charlotte, North Carolina, while Respon-dent's chief negotiator was its attorney William H.Smith, Jr., who maintains his office at Columbia,South Carolina. Concerning the negotiating ses-sions,there is virtually no factual dispute withrespect to the eventswhichI regard as controllingthe disposition of the case. Accordingly, in settingforth the events at the negotiating sessions, myfindings are based on uncontradicted or mutuallycorroborated testimony.The first meeting on September 13, 1968, waspreceded by, Respondent's letter to the Union,dated September 6, 1968,proposing a general wageincrease of 5 percent to all employees, effectiveSeptember 16, 1968.Most of this meeting was,devoted to a discussion of the manner in which theincreasewould be applied, and it was agreed thatthe increase would be put into effect, but withoutprejudice to further bargaining on the subject ofwages.At the next meeting on October 9, 1968, theparties agreed that the most logical way to proceedwas to put in focus the situation that existed whennegotiations broke off in December 1967,and pur-suant to this Company Attorney Smith presented acomplete set of written contract proposals.' Theproposals,however, made no reference to wages orthe terms of a proposed contract.At themeetingsof October 25, 1968, and January 16 Respondentvoiced its desire for a 3-year contract, and theUnion expressed its willingness to agree to such aterm if Respondent wouldagreetospecificeconomic proposals including a general wage in-crease of 5 percent in each of the 3 years. Respon-dent took no position on the Union's proposals.At themeetingon January 28 Company AttorneySmith presented the Union with a complete con-tract,explaining that it included everything theCompany would agree to.9 The proposed contractprovided for a 3-year term, and thereafter for 1-year terms unless terminated by specified notice,and a general wage increase of 3 percent in Sep-tember of each year during the contract. In thecourse of discussion which followed, the Union ex-pressed its willingness to agree to Smith's proposalif the contract was limited to 1 year but this was re-jected by Smith. At the meeting on February 18Respondent increased its wage offer from 3 percentto 4 percent during each year of a 3-year contract.The remainder of that meeting, as well as themeetingsof February 24 and June 4 were devotedto a discussion of that and other economic terms.At each of thesemeetings,however,AttorneySmith urged the Union to sign the agreement hesubmitted on January 28, as modified on the sub-ject of wages, saying particularly at the February 24meeting that "the Company had made a fairproposal [and that the Unionwas] wasting time inarguing about these matters."At the June 23 meeting the Company againrevised its wage proposal, offering an increase of 5percent in September 1969, 4 percent in September1970, and 3 percent in September 1971, instead ofthe 4 percent each year as previously offered, andthis and other contract terms, including that of du-ration, was discussed at this and the meeting of July24. As the July 24 meeting was concluding, Attor-ney Smith put the contract he had submitted onJanuary 28,modified as to wages as above in-dicated, before Union Negotiator Hoyman, and said"Why don't you sign it?" Hoyman replied that hewas not prepared to do so at that time.On August 5 Union Agent Hoyman sent AttorneySmith a letter on which the decision in this case de-pends. As Respondent's defense rests on the preciselanguage of this letter, I set it out in full text italiciz-ing the words on which Respondent particularly re-lies. It is as follows:After considerable consultation, this is to ad-vise you that the Union isprepared to accept'At the election the tally of ballots disclosed 295 votes for the Union,277 against,and 23 challenged ballots. The Board resolved 18 of the chal-lenges following which the vote stood 297 votes for the Union and 290against making it unnecessary to resolve the remaining 5 challenged bal-lots.'The certification describes the unit as "All production and main-tenance employees,including loom fixers employed at Respondent's NorthCharleston,South Carolina,plant,excluding office clerical employees,professional employees,quality control department employees, groupleaders, foremen, guards and supervisors as defined in the Act " Respon-dent's answer admits and I find the unit to be appropriate'The parties stipulatedthat bargainingsessions were held on September13, October 9 and 25, all in 1968, and January 16 and 28, February 18 and26, June 4 and 23, July 24, and September 3, all in 1969 No contention ismade by the General Counsel that there was undue delay between bargain-ing sessions' Such proposals are Joint E;,h 6.' The contract form referred to is Joint Exh 9 GENERAL ASBESTOS &RUBBERDIVISIONthe Company's proposal for a three year agree-ment covering employees of GARCO with 5, 4and 3% wage increases effective in Septemberof each year and the contract language for thevarious articles as agreed to in the currentnegotiations.We will of course wish to submitthe total agreement for ratification by the mem-bership.In the minor points of language whichremain unresolvedwe are prepared to agreetothe latest offers of the Company.Iwould thereforesuggesta meeting at anearly date at which we can initial all the arti-cles of the contract including the proposed an-nual wage increases. I would be available for ameeting on August 15, 18, 19 or 20 at theusual time and place.The evidence is uncontradicted that Smithreceived Hoyman's letter and that he did not replyto it. The record contains no explanation for suchfailure to respond. In any event, having received noresponse,Union Agent Hoyman, on August 11,wrote to Company Personnel Director Sullivan,who had, except when prevented by illness, servedon Respondent's negotiatingcommittee,enclosinga copy of his August 5 letter to Attorney Smith, andstating that not having heard from Smith, he as-sumed that the latter was on vacation, and wascallingSullivan's attention to the matter because heregarded it as "important."BecauseSullivan wasaway from his office due toillness,Hoyman's Au-gust 11 letter was received and acted upon byAssistant Personnel Director Hester on August 13.On that date Hester wrote Hoyman (1) that he wasaware of Hoyman's letter of August 5, the samehaving been forwarded to the Company by Smith;and (2) that because the dates suggested inHoyman's August 5 letter when the parties mightmeet and"initialall the articles of the contract"was "difficult for all membsrs of our committee,"and hewas suggestingSeptember 3, "as a con-venient date to meet and discuss the contents ofyour letter."Hoyman admittedly received thisletter in due course of mail.Also on August 13 Respondent posted on its em-ployee bulletin board three documents with acovering memorandum which urged the employeesto "carefully read each of the attached pages." Thedocuments so posted were (1) Hoyman's letter toSmith dated August 5; (2) Hester's letter toHoyman dated August 13; and (3) a "News Letter"10The last mentioned document is in evidence as Resp Exh 5(f)11Another notice to the same effect was posted on September 13 refer-ring to a 5-percent increase to be effective September 16 There being nocoi.trary explanation,Iassume that both notices refer to the same wage in-crease and that only one wage increase was granted in mid-September"The mailing is evidenced by a registry receipt which is in evidence215issued by the Union's negotiating committee underdate of July 29 reporting on the negotiating meet-ingheldJuly 24.10Thereafter,onAugust 22,Respondent posted on its employee bulletin board anotice signed by General Manager Drucker, read-ing, "I am pleased to announce a general increaseof approximately five percent (5%) in all rates ef-fective September 15, 1969."11Stillnot having heard from Smith, Hoyman onAugust 20 took the contract proposals submitted bythe latter at the meeting of January 28, retypedthem into final contract form modified to reflectthe 5-,4-,and 3-percent wage increase agreed to bySmith at the June 23meeting,dated and signed thedocument, and transmitted the same to Smith witha letter dated and mailed August 2 1,12 reading:Enclosed isa signedcopy of the Company'scontract proposal in line with my acceptanceof your contract proposal made in a letter toyou dated August 5, 1969.The record is uncontradicted that Smith did notrespond to the above-quoted letter, nor commu-nicatewith Hoyman in any manner regarding itscontents.Because of such lack of response,Hoyman again wrote Smith on August 26, takingthe latterto task for failing to respond to the let-ters,pointing out that the only word he hadreceived was from Hester who had "completelyignored the fact that the Union had accepted theCompany's contract proposal," and that he was at aloss to understand why, if the Company was actingin good faith, it should need 20 days "to respond totheUnion's acceptance of your contract offer."Hoyman also protested Respondent's action in an-nouncingto its employees on August 23 a wage in-creaseof 5 percent, "without firstproposing this tothe Union." Additionally, Hoyman toldSmith thatat a meetingon August 22 the employees involvedhad ratified "the signingof this agreement." Theevidence shows that Smith received Hoyman's last-mentioned letter on August 27 and that he repliedto it the same day, merely saying that he would at-tend themeetingscheduled for September 3.In the meantime, between August 13 and Sep-tember 3, some 33 pieces of paper bearing the pur-ported signatures of about 336 employees were lefton the desk of Assistant Plant Manager Oliver 13under circumstances and by a person or personsunknown, which in one form of words or anotherindicated dissatisfaction with the Union and/or withAlthough adeliveryreceipt signed on behalf of Smith ispart of G. C. Exh.12(a), the last mentioned document is not dated. I assume therefore that itwas received by Smith in due course of mail" Oliver testified without contradiction that unit employment at the timewas about 615, that the first such petition was received on August13 or 14,and thelast on September 3 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract." According to the Company's wit-nesses,Respondent had no information withrespect to when, by whom, or the circumstancesunder which the petitions were circulated amongand signed by the employees, or who left them onOliver'sdesk.Oliver delivered the petitions toAssistant Personnel Director Hester with instruc-tions to check the signatures thereonagainstRespondent's records.Hester subsequently re-ported to Oliver that the signatures appeared to beauthentic.When the parties met on September 3 Hoymantold Smith that his (Hoyman's) letter of August 5constituted the acceptance and conclusion of abinding contract, which had been reduced to writ-ing, signed on behalf of the Union, and transmittedto Smith with Hoyman's letter of August 21, andthat nothing remained except for Respondent tosign the agreed upon contract. According toAssistant Factory Manager Puckhaber, a memberof the Company's negotiating committee, who wascalled as a witness by Respondent, Smith replied insubstance, that he was in a quandry as to the coursehe should pursue, because while the contractHoyman had transmitted was satisfactory, and inevery way acceptable to Respondent, he knew fromthe petitions left on Oliver's desk that a majority ofthe employees no longer wished to be representedby the Union and suggested that the Union fileanother petition for an election.'5 According toRespondent's witness Tiedemann, Smith also toldHoyman that the latter had accepted Respondent'scontract terms subject to ratification by the Union'smembership and that "he had seen nothing to in-dicate that there had been a meeting to ratify 1116and that Hoyman replied that ratification involvedonly the internal workings of the Union which wasof no concern of the Company. Respondent's wit-nessPuckhaber also testified that at the September3meeting Hoyman protested the 5-percent wageincrease which Respondent announced by its noticeposted on the bulletin board on August 22 claimingthat the same constituted unilateral action; thatSmith claimed this had been agreed to in the bar-gaining negotiations, but Hoyman contended thatsuch agreement was only as a part of negotiationsin the context of a complete contract, and that not-withstandingHoyman's request that Respondentsign the contract as agreed upon, Smith declined todo so on the ground that the petitions presented tomanagement demonstrated that the employees didnot want that contract, and did not want the Unionas their bargaining representative.The meeting,which lasted about 45 minutes, adjourned on thisnote.On September 8 Respondent filed with the Re-gional Director a representation petition which wasassignedCase 11-RM-158. The Regional Directordismissed that petition October 27, the date thecomplaint herein issued. Respondent's petition toreview that action was denied by the Board onNovember 24.Contentions and ConclusionsIt is well settled that when an employer and aunion have agreed on all terms of a collective-bar-gainingcontract it is a violation of Section 8(a)(5)of the Act for an employer to refuse to sign thecontract so agreed on, and that to remedy such un-fair labor practice the Board may require the em-ployer to sign and comply with all terms of the con-tract.Huttig Sash & Door Company,151 NLRB470, 474, order enfd. as modified in other respects362 F.2d 217 (C.A. 4). Respondent does not ques-tion the principle above stated, impliedly concedingthat on August 5 there was extant an offer by Re-spondent which the Union might have acceptedand thus concluded a binding contract. Respond-ent's defense presents two questions narrower inscope, namely that (1) in his letter of August 5 Hoy-" The date andnumberof employees whosenames appearon these peti-tions are asfollowsDatePetitionsEmployeessigningUndated12157August 8122(apparentlyincorrect)August14110August15572August18553August 2011August 21210August 2225August 2512DatePetitionsEmployeessigningAugust 2712September 322Total33336Most of these petitions contain a statement to the effect that the signersthereof do not wish to be represented by the Union.However,6 petitionsbearing the signature of 65 employees carry a legend to the effect that thesigners do not approve of the contract negotiated between Respondent andthe Union,no mention being made that those employees do not wish to berepresented by the Union See Resp Exhs 6(z)-(gg)If these 65 arededucted, the remaining 271 signers do not constitute a majority of the ap-proximately 615 employees in the unit'"This suggestion was rejected by Hoyman who said that the Union hadwon two elections and saw no need for another16As indicated above,Hoyman's letter to Smith,dated August 26, statedthat at a meeting held August 23 the employees ratified the agreement. GENERAL ASBESTOS&RUBBER DIVISION217man did not accept Respondent's outstanding offer,but merely stated that the "Union is prepared to ac-cept"the Company's proposal,and (2)that even ifHoyman's letter of August 5 constituted an ac-ceptance,itwas an acceptance conditioned uponratification by the Union's membership.I find thesecontentions without merit.Turningfirst tothe question whether Hoyman'sletter of August 5 constituted an acceptance, I findand conclude that Hoyman so intended it, and thatSmith so understood and acted upon it. I reach thisconclusion for several reasons.To begin with, I amconvinced that Hoyman's expression"prepared toaccept"was simply an unnecessarily verbosemanner of saying "I accept."That Hoyman in-tended the letter as an acceptance of Respondent'sthen outstanding offer is made clear by his sub-sequent letters to Smith dated August 21 and 26,which referred to "my acceptance," or that theUnion"had accepted" the Company'scontractproposals,and considered"the contract settled."ThatSmith construed Hoyman'sAugust 5 letter asan acceptance is indicated,Ibelieve,by the factthat he did not reply thereto, nor did he inquire ofHoyman as to the latter's intentions.Even assumingthat Smith had some reason to doubt whetherHoyman was accepting Respondent'scontractproposals,a simple inquiry of Hoyman with respectto that fact-an inquiry which good faith wouldseem to require-would have put his doubt to rest.Cf.N.L.R.B. v. Waukesha Lime&Stone Co.,Inc.,343 F.2d 504, 507 (C.A. 7). Moreover,the an-nouncement of the 5-percent wage increase, postedon the bulletin board on August 22, and whichSmith contended had been agreed to by the Union,could only have been accepted by Hoyman's letterof August 5, for the evidence is uncontradicted thatwhen the meetingof July24 adjourned the Unionhad not so agreed,and the only subsequent com-munication between the parties that could haveconstituted an agreement on the part of the Unionwas Hoyman'sAugust 5 letter.Turning now to the question of ratification, I findunsupported by the record the Respondent's con-tention that Hoyman'sAugust 5 letter made em-ployee ratification a condition precedent to a meet-ing of the minds on contract terms.Rather, I con-strue Hoyman's comment relating to ratification asno more than a statement of the course Hoyman in-tended to pursue with respect to the internal opera-tions of the Union;a matter not relating to wages,hours, or terms and conditions of employment, andhence not a mandatory subject of bargaining.N.L.R.B.v.Wooster Divisionof Borg-Warner Corp.,356U.S.342,349;HouchensMarketofElizabethtown,Inc.v.N.L.R.B.,375 F.2d 208(C.A. 6), enfg.155 NLRB 729. Even assuming, asRespondent contends,that an employer and aunion may agree that no contract shall result untilall terms negotiated have been ratified by the unionmembership,and that such agreement will be giveneffect,upon the record in this case there is noshowing that such an agreement was in factreached.No suggestion of such an agreement wascontained in any proposal submitted by Respondentduring the negotiations,nor was the subject men-tioned by anyone during the period of the bargain-ing. The factual situation here therefore is nowherenear as strong as that presented inHouchens Mar-ket, supra,where the union negotiator at the start ofnegotiations informed the employer representativesthat all agreements reached would be subject to ap-proval by the employees,but the Board nonethelessconcluded that ratification was not a conditionprecedent to the conclusion of an agreement, butrather a gratuitous condition which the unionnegotiator imposed on himself. Furthermore, evenif the parties did agree that employee ratificationwas a condition precedent to an effective contract,on the record before me Respondent'sdefensemust fail because it has no standing to questionHoyman's notification to it, set forth in his letter ofAugust 26, that at a meeting of employees held Au-gust 23 "a motion was duly made, seconded andpassed to ratify the signing of this agreement." Thisconclusion is required by the Board's decision in M& M Oldsmobile,Inc.,156 NLRB 903, enfd. 377F.2d 712(C.A. 2), where relying upon its priordecision inNorth Country Motors, Ltd.,146 NLRB671, the Board said at 156 NLRB 905:As we observed therein,a bargaining agentneed not assume the obligation of obtainingratification of any contract it may negotiate onbehalf of its members, but, if it does so, it is forthe union,not the employer,to construe andapply its internal regulations relating to whatwould be sufficient to amount to ratification.If,as claimed by Respondent, an employerwere free to challenge the union's assertionthat ratification had taken place, it would bedifficult,if not impossible,for the parties to acollective-bargaining'agreement to arrive at afinal settlement without the fear of beingforced into protracted litigation regarding theunion's compliance with its own procedures,clearly a collateral issue. The encouragementof industrial instability could not have beenwithin the intendment of the Act.Therefore,even assuming that the parties hadagreed that ratification by the employees was acondition precedent to a contractual agreement, Imust and do find and conclude that the fact thatRespondent had been advised by a majority of itsemployees that they did not approve of the contractwhich the Union negotiated,or that they did notwant the Union to act as their representative, doesnot warrant the conclusion that the Union had not,or could not,obtain such ratification; on the contra-ry, the Union's statement to Respondent that ratifi-cation had been accomplished is conclusive.Nor do the employee petitions presented toRespondent as above indicated constitute legaljustification for its failure to sign the contractagreed upon,or its subsequent withdrawal of recog- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDnition from the Union. Under familiar principles ofcontract law, which Respondent concedes are fullyapplicable to collective-bargaining contracts (Br. p.14), the mailing of Hoyman's letter on August 5concluded a contract binding on both parties (Am.Jur. 2d 48),and Section8(d) of the Act thereforecame into play at that moment, imposing uponRespondent the obligation to sign the contract soconcluded. Certainly at that point Respondent wasnot awareof any employee defection from theUnion (see fns. 13 and14, supra),and even if itwas, the consummationof the contract occurred ata timewhen the first year of the certification hadvirtually a month to run, with the presumption ofthe Union's majority status conclusive. RayBrooksv.N.L.R.B.,348 U.S. 96. And the consummation ofthe contract on August 5 established a bargainingrelationship between the parties which, as theSupreme Court stated inFranks Bros. Company v.N.L.R.B.,321 U.S. 702, 705, "must be permitted toexist and function for a reasonable period in whichitcan be given a fair chance to succeed." Plainly,Respondent provided no such period when itevaded the Union for nearly a month, and on Sep-tember 3 completely withdrew recognition from it.Accordingly, for reasons stated, I find and con-clude that Respondent thereby refused to bargainwith the Union in violation of Section 8(a)(5) and(1) of the Act."Upon the foregoing findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.At all times material herein the Union hasbeen the duly certified collective-bargainingrepresentative of Respondent's employees in an ap-propriateunitcomposed of "All production andmaintenanceemployees, including loom fixers em-ployedatRespondent'sNorth Charleston, SouthCarolina, plant; excluding office clerical employees,professional employees, quality control departmentemployees,group leaders,foremen,guards and su-pervisors as defined in the Act."4.By failing and refusing to execute the collec-tive-bargainingagreement negotiatedwith theUnion effective for a term of 3 years from August5, 1969, and by withdrawing recognition from theUnion on September 3, 1969, Respondent refusedto bargain collectively with the Union as the collec-tive-bargaining representative of its employees inthe aforesaid unit, and interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed to them by Section 7 of the Act, andthereby engaged in and is engaging in unfair laborpractices proscribed by Section 8(a)(5) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent failed and refusedto execute the contract it negotiated with theUnion, I shall recommend that it be ordered, uponrequest of the Union, to do so and comply with allthe provisions thereof retroactive to August 5,1969, the date such agreement was consummated,including backpay to employees who may not havebeen fully compensated as provided in the contract,such backpay, if any is due, to be computed in ac-cordance with the Board's formula set forth in F.W. Woolworth Company,90 NLRB 289;Isis Plumb-ing & Heating Co.,138 NLRB 716.Relying uponBig Run Coal & Clay Company,152NLRB 1144, the General Counsel urges that theRecommended Order herein should provide for anoption to the Union to request that Respondentsign the agreed-upon contract, or resume bargain-ing.The rationale of the cited case is that as theagreement there reached was for a period of 1 yearwhich had run by the time of the Trial Examiner'sDecision, an order which merely required the Com-pany to sign the contract might no longer bemeaningful."' The factual situation in this case isdifferent. Here the Union agreed to a contract for 3years.During that term, in my view, the Unionshould not have the option of rescinding the agree-ment it voluntarily made, but like Respondent,should be held to its bargain. However, in the un-likely event that the 3-year term of the contract willhave expired before Respondent complies with theorder to be recommended herein, it will be recom-mended that Respondent be ordered on request of" Having reached this conclusion,Ifind it unnecessary to decidewhether,as General Counsel contends but Respondent denies,(1) theevents in August and September require the conclusion that Respondent'sentire course of bargaining since September 13, 1968,was in bad faith, (2)that said events require a finding that Respondent's delay in signing thecontract was in bad faith with the intention of avoiding any agreement, and(3) that the wage increase announced by Respondent on August 22, al-legedly without consultation with the Union,independently violated Sec-tion 8(a)(5) and(1) of the Act With respect to the first two items,in viewof my findings that agreement was reached upon all terms of a contract.which the Union admits were in all respects satisfactory to it, and which Ishall recommend Respondent be required to sign,nothing is to be gainedby a possible finding that such agreement was reached notwithstandingbad-faith bargaining on the part of Respondent,and for which,in practicaleffect,no remedy is possible,other than to direct Respondent not to againbargain in bad faithWith respect to the final item, as Respondent will berequired to sign and comply retroactively with all items of the agreed uponcontract,the wage increase announced August 22 was simply compliancewithRespondent'scontract obligation.Moreover,an order directingRespondent not grant unilateral wage increases can have no practical ef-fect during the 3-year period of the contract Respondent will be required tosign1s Such option to the Union has not always beenorderedby the Board Insome cases the Board merely ordered the employer to sign theagreeduponcontract See, for example,RoeschTransportation Company, Inc,157NLRB 441,Tanner Motor Livery, Ltd,160 NLRB 1669 GENERAL ASBESTOS &RUBBERDIVISIONthe Union to then bargain withitasthe collective-bargaining representative of the employees in-volved.Because of the nature of the unfair labor prac-tices herein found, and in order to make effectivethe interdependent guarantees of Section 7 of theAct, I shall recommend an order which will requireRespondent to refrain from in any mannerabridging any of the rights guaranteed employeesby Section 7 of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,itisrecom-mended that the National Labor Relations BoardorderGeneralAsbestos& Rubber Division,Raybestos-Manhattan, Inc., its officers, agents, suc-cessors, and assigns, to:1.Cease and desist from:(a) Failing or refusing,upon request,to sign andgive effect retroactive to August 5, 1969, to theagreement reached withTextileWorkers Union ofAmerica,AFL-CIO,on that date.(b) Failing or refusing to recognize and bargainwith Textile Workers Union of America,AFL-CIO,concerning issues which have arisen,or which mayarise during the term of the aforesaid agreement,including,but not limited to,the processing ofgrievances and the arbitration of disputes as pro-vided in said contract.(c) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights to self-organization,to form,join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such ac-tivities.2.Takethe following affirmative action foundnecessary and designed to effectuate the policies ofthe Act:(a)Upon request sign and give effect retroactiveto August 5, 1969, to the agreement reached withTextileWorkers Union of America,AFL-CIO, onthat date.19 In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waivedfor all purposes In the eventthat the Board'sOrder is enforced by a Judgmentof a UnitedStates Court219(b)Upon request bargain collectivelywith Tex-tileWorkersUnion ofAmerica,AFL-CIO, con-cerning any question which has arisen,or whichmay arise during the term of the aforesaid agree-ment,including the settlement of grievances anddisputes entitled to arbitration as therein provided.(c) In the event the Germ of the aforesaid agree-ment has expiredbeforeit is signed by Respondent,then,and in that event,bargain withTextileWor-kers Union of America,AFL-CIO,as the collec-tive-bargaining representative of its employees in aunit composed of all production and maintenanceemployees,including loom fixers employed at itsNorthCharleston,South Carolina,plant;excludingoffice clerical employees,professional employees,qualitycontroldepartment employees, groupleaders,foremen,guards and supervisors as definedin the Act, and if an agreement is reached embodythe same into a signed contract.(d)Make whole all employees or former em-ployees for any losses suffered by reason of itsfailure to sign and comply with the aforesaid agree-ment of August 5, 1969,retroactive to that date, bypaying to each employee a sum of money equal tothe difference,if any, between his earnings underthe provisionsof the aforesaid contract and theamount he was in fact paid,as provided in the sec-tion hereof entitled"The Remedy."(e) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying,all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(f)Post at its plant in North Charleston, SouthCarolina, copies of the attached notice marked"Appendix."copiesof said notice,on forms pro-vided by the Regional Director for Region 11, afterbeing duly signed by an authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,or covered by any other material.(g)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,whatstepshavebeentakentocomplyherewith?of Appeals,the words in the notice reading"Posted by Order of the Na-tional LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."40 In the event that this RecommendedOrder is adopted bythe Board,thisprovisionshall be modifiedto read. "Notify saidRegional Director, inwriting,within 10 daysfrom the dateof this Order, whatsteps Respondenthas takento complyherewith " 220DECISIONS OF NATIONALAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a full trial in which both sides had the oppor-tunity to present their evidence, the National LaborRelationsBoard has found that we, GeneralAsbestos & Rubber Division, Raybestos-Manhat-tan, Inc.,violated the National LaborRelationsAct, and ordered us to post this notice. We there-fore notify you that:WE WILL upon request of the Textile Wor-kers Union of America, AFL-CIO,sign andgive retroactive effect to the collective-bar-gainingcontract we reached with said Unionon August 5, 1969.WE WILL upon request of said Union bargainwith it concerning any question that has arisen,or which mayariseduring the 3-year term ofsaidcontract, including the settlement ofgrievances and disputes entitled to arbitrationas provided in said contract.WE WILL make whole all employees orformer employees for the losses suffered, ifany, by reason of our failure to sign andcomply with the contract concluded on August5, 1969, with interest.WE WILL, in the event the 3-year term of thecontract concluded on August 5, 1969, has ex-pired before we sign thesame,bargain with theTextileWorkers Union of America, AFL-CIO,as the representative of our employeesin a unitof all production and maintenance employees,including loom fixers, employed at our NorthLABOR RELATIONS BOARDCharleston, South Carolina, plant; excludingoffice clerical employees, professional em-ployees, quality control department employees,group leaders, foremen, guards and supervisorsas defined in the Act, and ifan agreement isreached reduce the same to a signed contract.The law gives all employees these rightsTo organize themselvesTo form, join or help unionsTo act together for collectivebargainingor other mutual aid or protectionTo refuse to do any or all of thesethings.WE WILL NOT do anything to interfere withyou in the exercise of these rights. All our em-ployees are free to become or remain membersofTextileWorkersUnionofAmerica,AFL-CIO, or any otherunion,or not tobecome or remain a member of any union.GENERAL ASBESTOS &RUBBER DIVISION,RAYBESTOS-MANHATTAN,INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 1624 Wachoviabuilding,301 NorthMain Street,Winston-Salem,NorthCarolina27101, Telephone 919-723-9211, Extension 360.